DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12 of Remarks, filed December 6, 2021, with respect to claim 1 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) at least two winding capacitor elements arranged in a stack and connected in parallel by overlapping first and second bus bars that are positioned on a first side of the stack. A third and fourth bus bar are arranged on an opposing side of the stack, and the third bus bar is attached to the same poles of the capacitor elements as the first bus bar. The fourth bus bar is attached to the same poles of the capacitor elements as the second bus bar.  The first and third bus bars are connected to one pole of each of the wound capacitor elements at two positions being symmetrical with each other, and the second and fourth bus bars are connected to the other pole of each of the wound capacitor elements at two positions being symmetrical with each other.
The prior art additionally does not teach (in combination with other claim limitations) the minimum distance from the overlap area of the first and second bus bars to the respective connection element is lower than half of an elongation of the winding elements in their smallest dimension.

The prior art additionally does not teach (in combination with other claim limitations) the first bus bar contacts two connection terminals on a top face of each of the winding elements, the second bus bar contacts two connection terminals on bottom face of each of the winding elements, and each bus bar covers three lateral faces of the stack, while the first bus bar additionally covers the top face of the stack and the second bus bar additionally covers the bottom face of the stack.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848